COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Barbara Ann Dominey, Individually, and         §              No. 08-21-00187-CV
  as Trustee of the Dominey Exempt Bypass
  Trust, the Dominey Non-Exempt Bypass           §                 Appeal from the
  Trust, the Dominey 2012 Irrevocable Trust
  f/b/o Elena Marquarita Dominey Langston,       §               278th District Court
  Teresa Eddinger, and Allison Allen, co-
  trustees of the Dominey Insurance Trust of     §             of Walker County, Texas
  1993, and Estate of Samuel Dominey Jr.,
                                                 §                 (TC# 2130121)
                       Appellants,
                                                 §
  v.
                                                 §
  Elena Marquarita Dominey Langston,
  Florence Olivia Dominey Campbell, and          §
  Matthew David Dominey, Beneficiaries of
  the Dominey 2012 Irrevocable Trust, the        §
  Dominey Exempt Bypass Trust, the
  Dominey Non-Exempt Bypass Trust, and           §
  the Dominey Insurance Trusts of 1993,
                                                 §
                        Appellees.
                                             §
                                           ORDER

       The Appellants filed a report of competition of mediation. In the report, they request the

Court reestablish the appellate timetable “with no briefing due before August 1, 2022 to allow the

parties time to finalize and execute the file Settlement and Release Agreement”. Therefore, the

Court, on its own motion, ORDERS the appeal to continue. The suspension of the appellate




                                                1
timetable is lifted, and the Appellants’ brief shall be filed in this Court on or before August 1,

2022.

        IT IS SO ORDERED this 1st day of June, 2022.
                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2